In the

    United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 15‐1809 
SHERRY KATZ‐CRANK, 
                                                   Plaintiff‐Appellant, 
                                   v. 

KIMBERLY HASKETT, 
                                                  Defendant‐Appellee. 
                      ____________________ 

             Appeal from the United States District Court 
      for the Southern District of Indiana, Indianapolis Division. 
      No. 1:13‐cv‐00159‐TWP‐DML — Tanya Walton Pratt, Judge. 
                      ____________________ 

  ARGUED NOVEMBER 13, 2015 — DECIDED DECEMBER 8, 2016 
               ____________________ 
    
   Before POSNER, RIPPLE, and SYKES, Circuit Judges. 
    SYKES,  Circuit  Judge.  Sherry  Katz‐Crank  is  a  Michigan 
lawyer  with  a  practice  in  cemetery  management.  An  un‐
scrupulous client used her services in the course of defraud‐
ing  cemetery  trust  funds  of  $22 million.  When  Katz‐Crank 
discovered the fraud, she promptly contacted state regulato‐
ry  authorities.  The  client  was  indicted  on  embezzlement 
2                                                                   No. 15‐1809 

charges.  Katz‐Crank  was  charged  as  an  aider  and  abettor, 
though a jury would ultimately acquit her. 
    Her  reputation  disgraced  and  her  law  practice  in  sham‐
bles,  Katz‐Crank  sued  the  state  and  county  officials  who 
were  in  any  way  involved  in  the  prosecution.  She  alleged 
that  they  conspired  to  violate  her  federal  constitutional 
rights;  she  raised  several  state‐law  claims  as  well.  The  dis‐
trict judge entered judgment on the pleadings in the defend‐
ants’  favor  on  some  claims  and  dismissed  others  for  failure 
to state a claim. 
    We affirm. Most of Katz‐Crank’s claims are barred by the 
Eleventh  Amendment  or  prosecutorial  immunity.  The 
balance of the complaint was properly dismissed for failure 
to state a plausible claim for relief. 
                                         I. Background 
    The case was resolved on the pleadings, so the following 
factual  summary  is  from  Katz‐Crank’s  complaint.  Katz‐
Crank  is  a  lawyer  from  Michigan  with  a  practice  in  the 
esoteric  field  of  cemetery  management.  In  2004  Robert 
Nelms retained her to assist in his acquisition of cemeteries 
and funeral homes in Indiana, Michigan, and Ohio. The trust 
funds associated with these cemeteries were valued at about 
$22  million.1  In  2007  Katz‐Crank  learned  that  Nelms  was 


                                                 
1 To provide for the perpetual maintenance of cemeteries, states custom‐

arily  require  cemeteries  to  hold  a  portion  of  their  assets  in  trust.  See 
generally IND. CODE §§ 23‐14‐49‐1, 23‐14‐51‐2. 




 
No. 15‐1809                                                                      3

under  investigation  by  the  Indiana  Secretary  of  State  for 
misappropriating cemetery trust assets. 
    Katz‐Crank promptly called Kimberly Haskett, an inves‐
tigator  in  the  Secretary  of  State’s  office,  to  offer  her  full 
cooperation  in  the  investigation.  Haskett  did  not  return  the 
call.  Apparently  she  didn’t  need  Katz‐Crank’s  help;  in  2008 
Nelms was indicted on charges of embezzling $22 million in 
cemetery trust funds.2 He pleaded guilty pursuant to a plea 
bargain and agreed to testify against Katz‐Crank. 
   Although  Haskett  never  returned  Katz‐Crank’s  call,  she 
did  find  time  to  contact  some  of  her  clients  to  advise  them 
that  Katz‐Crank  was  under  criminal  investigation.  In  July 
2008 Katz‐Crank was charged in Marion County with aiding 
and  abetting  Nelms’s  embezzlement.  She  was  arrested  that 
month,  and  both  the  Indiana  Secretary  of  State  and  the 
Marion  County  prosecutor’s  office  issued  press  releases 
publicizing  the  arrest.3  On  December  7,  2010,  a  jury  acquit‐
ted Katz‐Crank of all charges. 

                                                 
2  Nelms  was  not  the  first  of  Katz‐Crank’s  clients  to  embezzle  cemetery 

trust funds. In 2004 she represented Clayton Smart during his purchases 
of  Michigan  cemeteries  valued  at  $45  million.  Katz‐Crank  later  discov‐
ered that Smart had misappropriated trust funds and reported the theft 
to the authorities. Smart was convicted of fraud.  
3 For example, the press release posted on the Indiana Secretary of State’s 

website  stated  as  follows:  “Crime  can  be  violent,  or  can  be  executed 
using  white‐collar  weapons  like  a  pen,  a  briefcase,  or  in  [Katz‐Crank’s] 
case,  a  cemetery  plot.  Our  office  will  continue  to  work  effectively  with 
other parts of government, like [Marion County Prosecutor] Carl’s office, 
to ensure we get results … .” Press Release, Ind. Sec’y of State, Secretary 
       
       
4                                                                                      No. 15‐1809 

    Exactly  two  years  later  Katz‐Crank  filed  suit  in  federal 
court against Marion County and multiple state and county 
officials  who  were  directly  or  indirectly  involved  in  the 
criminal investigation and prosecution. The state defendants 
are  former  Indiana  Secretary  of  State  Todd  Rokita,  Haskett, 
and  Charlie  Williams,  another  investigator  in  the  Secretary 
of  State’s  office.  The  county  defendants  are  former  Marion 
County  Prosecutor  Carl  Brizzi,  former  Deputy  Prosecutor 
Mary Hutchinson, former Deputy Prosecutor Barbara Craw‐
ford,  Investigator  Thomas  Trathen,  and  Marion  County 
itself. 
   The  number  of  claims  is  no  less  multitudinous.  Katz‐
Crank  brought  federal  claims  under  42  U.S.C.  § 1983  for 
malicious  prosecution,  “abuse  of  process,”  and  violation  of 
the  Fourth  and  Fourteenth  Amendments;  three  federal 
conspiracy  claims  (one  each  under  §  1983  and  42  U.S.C. 
§§ 1985(3)  and  1986);  and  state‐law  claims  for  malicious 
prosecution,  abuse  of  process,  and  intentional  infliction  of 
emotional distress. The defendants were sued in their official 
and individual capacities. 
     The  defendants  moved  variously  for  judgment  on  the 
pleadings  under  Rule  12(c)  of  the  Federal  Rules  of  Civil 
Procedure  and  for  dismissal  under  Rule  12(b)(6)  for  failure 
to  state  a  claim.  The  judge  entered  judgment  on  the  plead‐
ings in the defendants’ favor on some of the federal claims, 
                                                                                                             
Rokita  Applauds  Grand  Jury  Indictments  in  Cemetery  Fraud  Case 
(July 15,  2008)  (on  file  with  author),  http://www.in.gov/sos/securities/ 
2854.htm (last visited Dec. 8, 2016). 




 
No. 15‐1809                                                           5

dismissed  others  with  prejudice  under  Rule  12(b)(6),  and 
dismissed  the  state‐law  claims  with  leave  to  replead.  Katz‐
Crank  filed  an  amended  complaint  limited  to  the  state‐law 
claims. It too was dismissed for failure to state a claim, this 
time with prejudice. This appeal followed. 
                           II. Discussion 
   Our review is de novo. Barr v. Bd. of Trs. of W. Ill. Univ., 
796  F.3d  837,  839  (7th  Cir.  2015).  We  don’t  need  to  parse 
which  of  Katz‐Crank’s  claims  were  resolved  under 
Rule 12(c) and which were resolved under Rule 12(b)(6); “[a] 
motion  for  judgment  on  the  pleadings  pursuant  to  Federal 
Rule of Civil Procedure 12(c) is subject to the same standard 
as a Rule 12(b)(6) motion to dismiss.” United States v. Wood, 
925 F.2d 1580, 1581 (7th Cir. 1991). To survive a Rule 12(b)(6) 
motion,  the  complaint  must  “state  a  claim  for  relief  that  is 
plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 
570 (2007). We accept the allegations in the complaint as true 
unless  they  are  “threadbare  recitals  of  a  cause  of  action’s 
elements,  supported  by  mere  conclusory  statements.” 
Ashcroft v. Iqbal, 556 U.S. 662, 663 (2009). 
A. Federal Claims 
    1. Claims Against the State and County 
    We begin with the federal claims against Marion County 
and  against  the  state  and  county  officials  in  their  official 
capacities,  which  are  the  equivalent  of  claims  against  the 
state  and  county.  See  Pennhurst  State  Sch.  &  Hosp.  v.  Halder‐
man,  465  U.S.  89,  101–02  (1984)  (state  officials);  Grieveson  v. 
Anderson, 538 F.3d 763, 771 (7th Cir. 2008) (county officials). 
These claims can be quickly dispatched. 
6                                                                   No. 15‐1809 

    The  Eleventh  Amendment  bars  suit  in  federal  court 
against  nonconsenting  states  absent  some  specific  types  of 
congressional  authorization  not  applicable  here.4  See 
Pennhurst,  465  U.S.  at  101–02;  see  also  Va.  Office  for  Prot.  & 
Advocacy v. Stewart, 563 U.S. 247, 253–54 (2011). Accordingly, 
all claims against the state officials in their official capacities 
were properly dismissed on Eleventh Amendment grounds.  
    Marion  County  is  a  “person”  under  § 1983  and  may  be 
held  liable  for  violating  Katz‐Crank’s  federal  rights  if  its 
policies  or  customs  caused  the  violation.  Monell  v.  Dep’t  of 
Soc. Servs., 436 U.S. 658, 690–91 (1978). The complaint alleges 
lots  of  individual  misconduct  by  county  officials,  but  it 
nowhere identifies any county policy or custom that caused 
Katz‐Crank’s injury. Katz‐Crank’s brief does not fill the gap. 
That  dooms  the  claims  against  the  County  itself  (and  by 
extension,  the  claims  against  the  county  officials  in  their 
official capacities). See id. at 694; see also Grieveson, 538 F.3d at 
771. 
      2. Claims Against the Marion County Prosecutors  
     Katz‐Crank  also  brings  several  federal  claims  against 
three Marion County prosecutors in their individual capaci‐
ties.  Prosecutors  are  protected  by  robust  immunity  from 
federal tort liability, “whether common law or constitution‐
al,  …  for  acts  they  commit  within  the  scope  of  their  em‐
                                                 
4 “The  Judicial  power  of  the  United  States  shall  not  be  construed  to 
extend  to  any  suit  in  law  or  equity,  commenced  or  prosecuted  against 
one  of  the  United  States  by  Citizens  of  another  State,  or  by  Citizens  or 
Subjects of any Foreign State.” U.S. CONST. amend. XI. 




 
No. 15‐1809                                                         7

ployment  as  prosecutors.”  Fields  v.  Wharrie,  740  F.3d  1107, 
1110 (7th Cir. 2014) (citations omitted). Katz‐Crank’s federal 
claims against the prosecutors implicate conduct within  the 
scope of this broad immunity. 
    Katz‐Crank  alleges  that  the  prosecutors  (1)  indicted  her 
without  probable  cause;  (2)  made  false  and  inflammatory 
public  statements  in  press  releases;  (3) acted  “maliciously”; 
(4) refused to consider exonerating evidence she tried to give 
them;  (5) presented  false  evidence  to  the  grand  jury;  and 
(6) delayed  her  trial.  Most  of  these  allegations  encompass 
prosecutorial acts or omissions for which the Marion County 
prosecutors  enjoy  absolute  immunity.  See  Bianchi  v. 
McQueen,  818  F.3d  309,  318  (7th  Cir.  2016)  (explaining  that 
absolute immunity covers “what goes on in the courtroom” 
and  grand‐jury  proceedings);  id.  (“[I]t’s  clear  that  absolute 
immunity  knocks  …  the  [plaintiff’s]  claims  premised  on 
allegations  that  [the  prosecutor]  presented  false  statements 
to the grand jury and at trial.”). 
   The  only  close  call  is  the  allegation  about  false  and  in‐
flammatory  public  statements  in  press  releases,  which 
arguably  falls  outside  the  immunity  shield.  The  Supreme 
Court has held that a prosecutor’s “statements to the media 
are  not  entitled  to  absolute  immunity.”  Buckley  v.  Fitzsim‐
mons,  509  U.S.  259,  277  (1993).  But  a  close  reading  of  the 
complaint  reveals  that  this  allegation—made  only  very 
generally,  without  identifying  any  particular  false  state‐
ment—appears  in  the  complaint’s  description  of  the  means 
by which the defendants conspired to deprive Katz‐Crank of 
her federal rights in violation of § 1983. As we’ll explain in a 
moment, the § 1983 conspiracy claim fails because the com‐
plaint doesn’t state a claim for any underlying constitutional 
8                                                         No. 15‐1809 

tort.  So  even  if  this  particular  allegation  doesn’t  fall  within 
the  scope  of  prosecutorial  immunity,  it  does  not  support  a 
cognizable federal claim for relief. 
     3. Claims Against the State Officials and Investigators 
    The state officials and the county investigators do not en‐
joy  absolute  immunity  from  suit  in  their  individual  capaci‐
ties,  so  we  turn  now  to  the  substance  of  the  federal  claims 
against  them.  Katz‐Crank  brings  claims  under  § 1983  for 
malicious  prosecution,  abuse  of  process,  and  a  violation  of 
the  Fourth  and  Fourteenth  Amendments.  The  complaint 
doesn’t  identify  any  constitutional  basis  for  the  first  two 
claims,  and  Katz‐Crank’s  brief  doesn’t  either.  Indeed,  her 
brief doesn’t address the substance of these claims at all; she 
focuses  instead  on  the  scope  of  the  defendants’  immunity 
under the Indiana Tort Claims Act. 
    We’re  not  inclined  to  construct  a  constitutional  basis  for 
Katz‐Crank’s claims when she has failed to do so herself. In 
the  interest  of  completeness,  however,  we  note  that  the 
Fourth Amendment claim doesn’t appear to be one for false 
arrest;  that  claim  would  be  time‐barred  in  any  event.  See 
Wallace  v.  Kato,  549  U.S.  384,  391  (2007)  (explaining  that  the 
limitations period for a Fourth Amendment claim for arrest 
without  probable  cause  begins  to  run  when  the  detainee 
appears before a magistrate). Rather, the Fourth Amendment 
claim appears to be simply a repackaged claim for malicious 
prosecution. 
    Our circuit doesn’t permit this maneuver; we’ve held that 
a  federal  claim  for  malicious  prosecution  implicates  (or  at 
most may implicate) the right to due process, not the Fourth 
Amendment,  and  that  no  federal  malicious‐prosecution 




 
No. 15‐1809                                                                            9

claim  is  available  if  state  law  provides  a  similar  cause  of 
action.  Newsome  v.  McCabe,  256  F.3d  747,  750–51  (7th  Cir. 
2001).5  Indiana  does  provide  a  remedy  for  malicious  prose‐
cution,  but  the  Indiana  Tort  Claims  Act  confers  on  public 
employees  a  broad  immunity  from  suit  for  acts  committed 
within  the  scope of their  employment. IND.  CODE § 34‐13‐3‐
3(6);  see  also  Serino  v.  Hensley,  735  F.3d  588,  593–95  (7th  Cir. 
2013)  (recognizing  that  the  Indiana  Tort  Claims  Act  grants 
broad  immunity  to  governmental  employees  from  suit  for 
malicious prosecution and intentional infliction of emotional 
distress). We’ve held that this statutory immunity effectively 
blocks a common‐law claim of malicious prosecution against 
governmental officers in Indiana, and this in turn “opens the 
door  to  federal  malicious  prosecution  suits  against  such 
officers.”  Julian  v.  Hanna,  732  F.3d  842,  848  (7th  Cir.  2013); 
Hart v. Mannina, 798 F.3d 578, 587 (7th Cir. 2015). 
    As  we’ve  noted,  however,  Katz‐Crank  hasn’t  made  this 
argument  because  she  hasn’t  bothered  to  identify  the  basis 
of  her  federal  claims  (other  than  pointing  very  generally  to 
the Fourth and Fourteenth Amendments). Nor has she made 
any  effort  to  explain  how  the  allegations  in  her  complaint 
suffice  to  state  a  federal  malicious‐prosecution  claim.  Our 
own review convinces us that they do not.  



                                                 
5 A case now before the Supreme Court may change that rule, see Manuel 

v.  City  of  Joliet,  No.  14‐9496  (oral  argument  held  Oct.  5,  2016),  but  as  it 
stands  now,  a  Fourth  Amendment  claim  for  malicious  prosecution  is 
unavailable in this circuit.  
10                                                       No. 15‐1809 

    We’ve held that a federal malicious‐prosecution claim (if 
one is available at all) borrows the elements of the state tort. 
See Hart, 798 F.3d at 593. The law of malicious prosecution in 
Indiana  requires  the  plaintiff  to  prove  the  following  ele‐
ments: (1) the defendant “instituted or caused to be institut‐
ed  an  action  against  the  plaintiff”;  (2)  the  defendant  acted 
with  malice  and  (3)  without  probable  cause;  and  (4)  the 
action  “was  terminated  in  the  plaintiffʹs  favor.”  City  of  New 
Haven v. Reichhart, 748 N.E.2d 374, 378 (Ind. 2001). 
    Katz‐Crank’s  claim  fails  on  the  first  of  these  require‐
ments.  She  hasn’t  alleged  that  the  former  Secretary  of  State 
or any of the investigators—state or county—either institut‐
ed  the  prosecution  against  her  or  caused  it  to  be  instituted. 
She has not alleged, for example, that these defendants plied 
the  prosecutors  with  evidence  they  knew  to  be  false  or 
otherwise  duped  the  prosecutors  to  indict  her  without 
probable  cause.  See  Alexander  v.  United  States,  721  F.3d  418, 
423  (7th  Cir.  2013)  (explaining  that  under  Indiana  law  a 
malicious‐prosecution  claim  can  be  made  against  a  defend‐
ant  who  did  not  himself  initiate  the  prosecution  when  the 
prosecution  is  initiated solely  based on information provid‐
ed  by  the  defendant);  Bah  v.  Mac’s  Convenience  Stores, 
37 N.E.3d 539, 547 (Ind. Ct. App. 2015) (holding that a claim 
for malicious prosecution is not available when a prosecutor 
makes “an independent determination of whether to pursue 
criminal charges”). Accordingly, Katz‐Crank failed to state a 




 
No. 15‐1809                                                             11

federal  claim  of  malicious  prosecution  against  the  state 
officials and the county investigator.6 
    To  the  extent  that  Katz‐Crank’s  § 1983  claim  could  be 
construed as an equal‐protection claim, it likewise fails. The 
only  conceivable  way  to  conceptualize  such  a  claim  in  the 
context  of  this  case  is  under  a  “class  of  one”  theory.  See 
Village of Willowbrook v. Olech, 528 U.S. 562, 564 (2000). But a 
class‐of‐one  claim  cannot  be  used  to  challenge  discretionary 
governmental action, like the decision to initiate prosecution. 
See Engquist v. Or. Dep’t of Agric., 553 U.S. 591, 603–04 (2008); 
Avila v. Pappas, 591 F.3d 552, 554 (7th Cir. 2010) (“[C]lass‐of‐
one  claims  cannot  rest  on  governmental  activity  that  is 
discretionary by design, a good description of prosecutorial 
selectivity  in  criminal  law.”)  (citation  omitted).  Even  if  a 
class‐of‐one claim were available, Katz‐Crank hasn’t alleged 
that she was treated differently than others similarly situat‐
ed,  an  essential  element  of  the  claim.  See  United  States  v. 
Moore,  543  F.3d  891,  896–97  (7th  Cir.  2008)  (explaining  the 
“similarly situated” requirement). 
    Finally, we return now to the allegation that some of the 
defendants gratuitously inflicted reputational harm on Katz‐
Crank. As we’ve noted, the complaint alleges that Investiga‐
tor Haskett contacted Katz‐Crank’s clients and advised them 
that she was under criminal investigation. It also alleges that 
the former Secretary of State and the Marion County prose‐
cutor’s office issued inflammatory press releases announcing 
                                                 
6 
 The  federal  abuse‐of‐process  claim  is  also  a  repackaged  claim  for 
malicious prosecution, so we do not need to separately address it. 
12                                                       No. 15‐1809 

her arrest. These allegations may form the basis of an action‐
able defamation claim, but Katz‐Crank has made no effort to 
fit them within any recognized constitutional doctrine. 
    The  Due  Process  Clause  is  not  “a  font  of  tort  law  to  be 
superimposed  upon  whatever  systems  may  already  be 
administered by the States.” Paul v. Davis, 424 U.S. 693, 701 
(1976).  Katz‐Crank  has  not  alleged  that  the  defendants 
altered  her  legal  status  in  some  way,  or  impaired  her  em‐
ployment prospects with the government, or deprived her of 
a right she once held, or revoked a license “recognized and 
protected by state law.” See id. at 704–05 (legal status); id. at 
705–06, 709–10 (governmental employment); id. at 707 (right 
once held); id. at 710–11 (license). She alleges only that they 
damaged  her  reputation.  But  “reputation  alone,  apart  from 
some more tangible interests,” is neither liberty nor property 
“by  itself  sufficient  to  invoke  the  procedural  protection  of 
the Due Process Clause.” Id. at 701; id. at 712 (“[P]etitioners’ 
defamatory  publications,  however  seriously  they  may  have 
harmed respondent’s reputation, did not deprive him of any 
‘liberty’ or ‘property’ interests protected by the Due Process 
Clause.”).  
    Not  much  more  is  needed  to  resolve  the  remaining  fed‐
eral claims. Without a viable federal constitutional claim, the 
conspiracy  claim  under  §  1983  necessarily  fails;  there  is  no 
independent  cause  of  action  for  §  1983  conspiracy.  Cefalu  v. 
Village  of  Elk  Grove,  211  F.3d  416,  423  (7th  Cir.  2000).  The 
§ 1985(3)  claim  lacks  allegations  of  racial  or  class‐based 
discriminatory  animus,  a  required  element.  Smith  v.  Gomez, 
550 F.3d 613, 617 (7th Cir. 2008) (“Section 1985(3) prohibits a 
conspiracy to deprive another of equal protection under the 
law … , but the conspiracy must be motivated by racial[] or 




 
No. 15‐1809                                                            13

other  class‐based  discriminatory  animus.”).  The  failure  of 
the § 1985 claims also defeats the § 1986 claim. See id.  
B. State‐Law Claims 
     What  remains  are  the  state‐law  claims,  which  the  judge 
dismissed  on  the  merits  after  giving  Katz‐Crank  an  oppor‐
tunity  to  replead.  Katz‐Crank  argues  that  the  judge  was 
wrong  to  apply  Indiana  law;  she  insists  that  Michigan  law 
applies instead. Not so. Indiana’s choice‐of‐law rules apply, 
see  Klaxon  Co.  v.  Stentor  Elec.  Mfg.,  313  U.S.  487,  496  (1941), 
and Indiana looks to the location of “the last event necessary 
to  make  [the  defendants]  liable  for  the  alleged  wrong”  and 
then examines “whether the place of the tort” is sufficiently 
connected  to  the  legal  action.  Simon  v.  United  States, 
805 N.E.2d  798,  805–06  (Ind.  2004)  (quotation  marks  omit‐
ted). The  course  of  conduct alleged here—the investigation, 
indictment  and  trial—occurred  in  Indiana.  And  it  cannot 
seriously be argued that Indiana has only a tenuous connec‐
tion  to  an  alleged  wrongful  prosecution  that  took  place  in 
the Hoosier state. Indiana law applies. 
     The merits require only summary attention. The Eleventh 
Amendment  prevents  us  from  adjudicating  the  state‐law 
claims  against  the  state  officials  in  their  official  capacity. 
Pennhurst,  465 U.S.  at  121  (“[A]  claim  that  state  officials 
violated  state  law  in  carrying  out  their  official  responsibili‐
ties  is  a  claim  against  the  State  that  is  protected  by  the 
Eleventh  Amendment.”).  The  state‐law  claims  against  the 
defendants  in  their  individual  capacities  are  barred  by 
Indiana’s  statutory  immunity.  The  Indiana  Tort  Claims  Act 
provides that a “governmental entity or an employee acting 
within the scope of the employee’s employment is not liable 
if  a  loss  results  from  …  [t]he  initiation  of  a  judicial  or  an 
14                                                     No. 15‐1809 

administrative  proceeding.”  IND.  CODE  §  34‐13‐3‐3(6);  id. 
§ 34‐6‐2‐38(a)  (defining  “employee”  as  a  person  acting  on 
behalf  of  a  governmental  entity,  including  elected  officials); 
id. § 34‐6‐2‐49(a) (defining “governmental entity” as the state 
and any political subdivisions). 
    The  Indiana  Supreme  Court  interprets  “scope  of  em‐
ployment”  broadly  enough  to  encompass  all  of  the  allega‐
tions  here.  Specifically,  the  term  includes  any  conduct  “of 
the  same  general  nature  as  that  authorized”  by  the  public 
employer, conduct “incidental to the conduct authorized” by 
the employer, and conduct done “to an appreciable extent[] 
to further [the] employer’s business.” Bushong v. Williamson, 
790  N.E.2d  467,  473  (Ind.  2003)  (quotation  marks  omitted). 
All of  the  conduct  alleged here falls  comfortably within the 
state  immunity  bar.  The  state‐law  claims  were  properly 
dismissed. 
                                                         AFFIRMED. 




 
No. 15‐1809                                                          15 


     POSNER,  Circuit  Judge,  concurring  and  dissenting.  I  disa‐
gree with  the majority only  in regard  to  its dismissal of the 
count  of  the  complaint  in  which  the  plaintiff  alleges  that 
some  of  the  defendants,  notably  investigator  Haskett,  acted 
outside the scope of their prosecutorial duties “with deliber‐
ate indifference to Plaintiff’s constitutional rights.” Now it’s 
true that the pleading is clumsy; the count is captioned “Ma‐
licious Prosecution Pursuant to Indiana’s Tort Claims Act,” a 
theory  of  liability  that  as  explained  in  the  majority  opinion 
has no possible merit and no possible relevance to the plain‐
tiff’s  federal  claims.  But  two  of  the  specific  allegations  that 
follow  the  caption  state  a  claim  for  relief  under  42  U.S.C. 
§ 1983,  which  so  far  as  relates  to  this  case  provides  that 
“Every  person  who,  under  color  of  any  statute,  ordinance, 
regulation, custom, or usage, of any State or Territory or the 
District of Columbia, subjects, or causes to be subjected, any 
citizen of the United States or other person within the juris‐
diction thereof to the deprivation of any rights, privileges, or 
immunities  secured  by  the  Constitution  and  laws,  shall  be 
liable to the party injured in an action at law, suit in equity, 
or  other  proper  proceeding  for  redress.”  Typically  the  stat‐
ute  is  invoked  as  a  means  of  enforcing  the  due  process 
clause of the Fourteenth Amendment. 
    The  allegations  that  seem  to  me  to  state  a  constitutional 
claim  are  that  “Defendants  assisted  or  caused  to  be  pub‐
lished  statements  in  the  press  and  on  websites  and  blogs 
containing information regarding Plaintiff’s alleged criminal 
activity  which  they  knew  was  false,  inaccurate  and  incom‐
plete  and  with  the  intent  of  harming  Plaintiff  to  Defend‐
ants[’]  benefit,”  and  also  that  the  defendants  “contacted 
Plaintiff’s  business  clients  that  had  no  connection  to  this 
16                                                     No. 15‐1809 


matter and advised that she was involved in criminal activi‐
ty and they should no longer do business with her.” 
    The  defendants  state  that  “to  the  extent  Appellant  may 
have  feared  that  the  press  statements  would  inflame  the 
public  against  her,  a  jury  found  her  not  guilty,  meaning 
there was no harm from the statements and therefore no vio‐
lation  of  her  constitutional  rights  from  the  statements.”  But 
the plaintiff is not complaining about the effect of the state‐
ments on the jury—how could she, given her acquittal?—but 
about their effect on her livelihood as a practicing lawyer. 
    In its only reference to the plaintiff’s complaint about ef‐
forts  by  members  of  the  prosecutorial  team  to  turn  her  cli‐
ents  against  her,  the  defendants’  brief  acknowledges  that 
Kim  Haskett  “contacted  Appellant’s  clients  and  told  them 
that  Appellant  was  involved  in  illegal  activity.  Whether 
these  matters  were  negligent  or  malicious,  they  were  con‐
ducted in the course of Haskett’s role as investigator of secu‐
rities violations and not in any other capacity.” That’s no de‐
fense. The absolute prosecutorial immunity here invoked by 
the  defendants  does  not  extend  to  investigators,  such  as 
Haskett—even  prosecutors  lose  their  absolute  prosecutorial 
immunity  when  they  engage  in  investigations.  Fields  v. 
Wharrie, 740 F.3d 1107, 1112–13 (7th Cir. 2014). 
    No  matter,  the  majority  opinion  states,  for  all  that  the 
plaintiff is alleging (in regard to “efforts by members of the 
prosecutorial  team  to  turn  her  clients  against  her”)  is  defa‐
mation, and as to that the opinion states that “the Due Pro‐
cess Clause is not ‘a font of tort law to be superimposed up‐
on  whatever  systems  may  already  be  administered  by  the 
States,’” quoting Paul v. Davis, 424 U.S. 693, 701 (1976). Judge 
Sykes’s opinion, further quoting Paul v. Davis, goes on to say 
No. 15‐1809                                                              17 


that “Katz‐Crank has not alleged that the defendants altered 
her  legal  status  in  some  way,  or  impaired  her  employment 
prospects  with  the  government,  or  deprived  her  of  a  right 
she once held, or revoked a license ‘recognized and protect‐
ed by state law.’ See id. at 704–05 (legal status); id. at 705–06, 
709–10  (government  employment);  id.  at  707  (right  once 
held); id. at 710–11 (license). She alleges only that they dam‐
aged her reputation. But ‘reputation alone, apart from some 
more  tangible  interests,’  is  neither  liberty  nor  property  ‘by 
itself  sufficient  to  invoke  the  procedural  protection  of  the 
Due  Process  Clause.’  Id.  at  701;  id.  at  712  (‘[P]etitioners’  de‐
famatory  publications,  however  seriously  they  may  have 
harmed respondent’s reputation, did not deprive him of any 
“liberty”  or  “property”  interests  protected  by  the  Due  Pro‐
cess Clause.’).” 
    The  majority  opinion’s  reliance  on  Paul  v.  Davis,  while 
natural since it’s the leading case dealing with an allegation 
of  defamation  in  a  section  1983  suit,  misconceives  the  Su‐
preme Court’s opinion. The key passages in the opinion are, 
first, that “The words ‘liberty’ and ‘property’ as used in the 
Fourteenth  Amendment  do  not  in  terms  single  out  reputa‐
tion  as  a  candidate  for  special  protection  over  and  above 
other interests that may be protected by state law. While we 
have  in  a  number  of  our  prior  cases  pointed  out  the  fre‐
quently drastic effect of the ‘stigma’ which may result from 
defamation  by  the  government  in  a  variety  of  contexts,  this 
line  of  cases  does  not  establish  the  proposition  that  reputa‐
tion  alone,  apart  from  some  more  tangible  interests  such  as  em‐
ployment,  is  either  ‘liberty’  or  ‘property’  by  itself  sufficient  to 
invoke  the  procedural  protection  of  the  Due  Process 
Clause.” Id. at 701, emphasis added. The second key passage 
is that “it is to be noted that this is not a case where govern‐
18                                                       No. 15‐1809 


ment action has operated to bestow a badge of disloyalty or 
infamy, with an attendant foreclosure from other employment 
opportunity.” Id. at 705, quoting Cafeteria & Restaurant Workers 
v. McElroy, 367 U.S. 886, 896 (1961), emphasis added. 
    The  wrinkle  in  this  case  is  that  the  plaintiff  is  self‐
employed. Were she employed and lost her job, then accord‐
ing to Paul v. Davis the loss might count as a deprivation of 
property  in  violation  of  the  Fourteenth  Amendment  and 
thus  of  42  U.S.C.  §  1983.  But  to  be  self‐employed,  and  lose 
one’s  self‐employment  (or  a  great  deal  of  it)  by  being  de‐
famed, is the equivalent of being fired or suffering a drastic 
reduction in pay. I therefore interpret Paul v. Davis to entitle 
the plaintiff in this case to prove if she can that the defama‐
tory  conduct  of  Haskett  and  other  defendants  inflicted  a 
harm  on  her  comparable  to  the  harm  she  would  have  suf‐
fered had she been employed and lost her employment as a 
result of lies about her spread by the defendants. 
    It’s true that in a subsequent Rehnquist opinion, Siegert v. 
Gilley,  500  U.S.  226  (1991),  further  illustrating  his  fiercely 
protective attitude, not readily derivable from the Constitu‐
tion,  toward states’ rights, he seemed to step  back from the 
proposition announced in Paul v. Davis that loss of employ‐
ment  (and  here  I  add,  loss  of  self‐employment)  caused  by 
defamation is actionable under federal law. But he didn’t say 
the  Court  was  overruling  Paul  v.  Davis,  which  remains  the 
leading case on harm, actionable in federal courts under fed‐
eral  law,  caused  by  defamation.  We  must  choose  between 
the  two  decisions,  and I  choose  Paul as  the  more intelligent 
and  civilized  decision.  The  Court  did  express  concern  lest 
“every  legally  cognizable  injury  which  may  have  been  in‐
flicted  by  a  state  official  acting  under  ‘color  of  law’  estab‐
No. 15‐1809                                                             19 


lish[] a violation of the Fourteenth Amendment.” Paul v. Da‐
vis,  supra,  424  U.S.  at  699.  But  it  did  not  say  that  no  injury 
caused  by  defamation  is  ever  actionable  under  the  amend‐
ment. 
   We should reverse the dismissal of the defamation claim 
insofar as it alleges a drastic reduction in the plaintiff’s legal 
business as a consequence of the misconduct by the defend‐
ants, and remand for a trial.